 In the Matter Of SOLVAY PROCESS COMPANYandLOCAL12103,CHEMI-CAL DIVISION OF DISTRICT 50, UNITED MINEWORKERSOF AMERICA,C. I. O.,Case No. R-0159-Decided January 16, 1941Jurisdiction:chemical products manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord union recognition ; contract no bar to, where executed afterinstitution of proceedings with notice of petitioning union's claims ; electionnecessary.Unit Appropriatefor CollectiveBargaining:all production and maintenanceemployees and watchmen, including chemists employed in the control labora-tories, employees in the plant engineer's office, hourly clerks, employees in thestores room, the timekeeper, and the combination mail clerk and chauffeur,but excluding executive-and supervisory officers or employees of the Company,office employees in the research and engineering division of its developmentdepartment, and clerks on the salaried roll in the main office, and excludingalso the so-called Thompson employees who have been found by the Board toconstitute a separate unit.Mr. Herbert O. Eby,for the Board.Hunton, Williams, Gay c& Moore,byMr. P. Justin MooreandMr.Edmund M. Preston,of Richmond, Va. ;Mr. David A. Harrison, Jr.,ofHopewell, Va.; andMr. Harry S. Ferguson,of New York City, for theCompany.Mr. Herman Edelsberg,ofWashington, D. C., for the U. M. W.Mr. R. J. Francis,of Petersburg, Va., for the Council.'Miss Grace McEldowney,of counsel to the Board.DECISIONANDDIRECTION OF ELECTION -STATEMENT OF THE CASEOn February 8, 1940, Local 12103, Chemical Division of District`50UnitedMineWorkers of, America, C. I. 0., herein called theU. M. W., filed with the Regional Director of the Fifth Region (Bal-timore,Maryland) a petition, and on March 28, 1940, an amendedpetition, alleging that a question affecting commerce had arisen con-cerning the representation of employees of Solvay Process Company,Hopewell, Virginia, herein called the Company, and requesting an29 N. L.R. B., No. 5.24 - 'SOLVAY PROCESS COMPANY '25investigation and certification of representatives pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.At the request of the Ti. M. W., the National Labor RelationsBoard, herein called the Board, on April 16, 1940, issued an orderpermitting the withdrawal of the petition, and on May 8, 1940, anorder permitting the withdrawal of the amended petition and revok-ing its order of April 16, 1940, permitting the withdrawal of theoriginal petition.'On October 23, 1940, acting pursuant to Section9 (a) of the Act and Article III, Section 3, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, the Boardordered an investigation and authorized the Regional Director toconduct it and to provide for an appropriate hearing upon due notice.Pursuant to notice duly served upon the Company, the U. M. W.,and Solvay Workers Council, herein called the Council, a labor organ-ization claiming to represent employees directly affected by the inves-tigation, a hearing was held at Hopewell, Virginia, on November 14and 15, 1940, before William B. Barton, the Trial Examiner dulydesignated by the Board.The Board, the Company, the U. M. W.,and the Council were represented by counsel and participated in thehearing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues was affordedall parties.2At the opening of the hearing counsel for the Council moved todismiss the petition on the grounds, in effect, (1) that a valid andbinding agreement was in full force and effect between the Companyand the Council, the duly designated representative of employees ofthe Company in the appropriate bargaining unit; (2) that the unitdescribed in the petition was contrary to an agreement made by theU. M. W., the Council, and the Company, approved by the Board; and(3) that there had been no change in operations or in the duties ofthe employees justifying any change in the appropriate unit.TheTrial Examiner reserved the matter for the determination of theBoard.The motion is hereby denied for, the reasons given below.During the course of the hearing the Trial Examiner made severalrulings on other motions and on objections to the admission ofevidence.The Board has reviewed the rulings of the Trial Examinerand finds that no prejudicial errors were committed.The rulings arehereby affirmed.1This action reinstated the original petition.a Pursuant to a stipulation of the parties,certain portions of the testimony inMatter ofSolvay Process Co. and Wm.G.B.ThompsonandDistrict 50, United Mine Workers ofAmerica,Case No R-1864,26 N L.R. B. 650, were incorporated in the record in thepresent proceeding,with the understanding that such evidence should be treated "asifthose persons had been called in this hearing as witnesses...and that the samequestions were propounded to the witnesses as were there propounded and they gave thesame answeis as v.ere given in that record." 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to requests therefor, and upon notice to all parties, ahearing was held before the Board in Washington, D. C., on December5, 1940, for the purpose of oral argument.The Company and theUnion appeared and participated.The Company and the Councilalso filed .briefs, which have been considered by the Board.Upon the entire record in the proceeding, the Board makes thefollowing :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYSolvay Process Company, an affiliate of Allied Chemical & DyeCorporation, is a New York corporation engaged in the manufactureand sale of chemical products.At its plant at Hopewell, Virginia,itmanufactures nitrogenous and other products, including nitrateof soda, nitrogen solutions, and chlorine.The raw materials used inits,manufacturing operations are soda ash, coke, and air.During the12 months ending May 1, 1940, over 75 per cent of the tonnage pro-duced at the plant was shipped out of the State, and all of the sodaash and 75 per cent of the coke used as raw materials were shippedto the plant from points outside Virginia.The Company admits thatit is engaged in commerce within the meaning of the Act.3II.THE ORGANIZATIONS INVOLVEDLocal 12103, Chemical Division of District 50 United Mine Workersof America, is a labor organization affiliated with the Congress of In-dustrial Organizations, which admits to membership employees of theHopewell plant of the Company.SolvayWorkers' Council is an unaffiliated labor organization ad-mitting to membership all employees of the Company except execu-tives, supervisors, and foremen.III.THE QUESTION CONCERNING REPRESENTATIONIn 1937 both the Congress of Industrial Organizations herein calledthe C. I. 0., and the Council began organizational activities at theCompany's plant, during the course of which a charge was filed withthe Board by the Federation of Architects, Engineers, Chemists andTechnicians, a C. I: O. affiliate, and a complaint was duly issued,alleging that the Company had dominated and interfered with theformation and administration of the Council.In February 1938,before the Board had issued a decision in the aforesaid case, theBThe facts found by the Board as to the businessof the CompanyinMatter of SolvayProcess Co.and Win.G.B. ThompsonandDistrict 50 United Mine Workers of America,26 N. L. R. B 650, werestipulatedby the parties for thepurposeof thisproceeding. SOLVAY PROCESS COMPANYk27Regional Director notified the Company that the U. M. W. had fileda petition for investigation and certification of representatives of theCompany's production and maintenance employees.On February16,1938, the complaint was dismissed.4Shortly thereafter theU. M. W. asked the Company for recognition as the bargaining repre-sentative of its employees, and at the instance of the Regional Directoritwas decided to settle the question by a consent election.Confer-ences were held, presided over by a representative of the Board andattended by representatives of the Company, the U. M. W., andthe Council, to draw up an election agreement.As a result anelection was duly held on March 24, 1938, under the supervision of theRegional Director.In the election the Council received a majorityof the votes cast.The Company thereupon recognized the Councilas the exclusive representative of the employees involved, and afternegotiations executed a bargaining agreement on April 12, 1938, tobecome effective May 1, 1938, and to continue in force for 1 year. OnMarch 24, 1939, the agreement was superseded by a new contract, alsofor-1 year, effective April 1, 1939.Before the 'second contract had expired or a new one had beenexecuted, the U. M. W. once more notified the Company that it claimedto represent a majority of the employees, and on February 8, 1940,filed the petition in the present case.The Company took the positionthat it would continue to recognize the Council "unless and until itshould be properly determined in accordance with the National LaborRelations Act that Solvay Workers Council no longer is the dulydesignated representative of our employees for such purpose." Itaccordingly entered into a new contract with the Council on March 11,1940, effective April 1, after receiving a sworn statement that theCouncil had 460 members.This contract will not expire until April 1,1941, and.under it the parties have continued the bargaining relationsestablished in 1938.It is contended by the Company and the Councilthat the existing contract is a bar to any investigation of representa-tives at the present time.We do not so consider it, in view of thefact that at the time of the execution of the contract the U. M. W.had filed its petition and the Company had notice of the conflictingclaims of theunions.5At the hearing, held November 14 and 15, 1940, there were intro-duced in evidence reports prepared by a representative of the Regional4Matter of The SolvayProcessCompanyandUnited Chemical Workers Local IndustrialUnion No. 164,5 N L R. B. 3305 SeeMatter of Wilmington Transportation CompanyandInland Boatmen'sUnion ofthe Pacific,San Pedro Division, 4N. L. R B 750;American-West African Line, Inc,andNational Marine Engineers'Beneficial Association,4N. L R.B. 1086;CaliforniaWoolScouring CompanyandTextileWorkers Organizing Committee,5N. L. R. B. 782;JosephS Finch & Co.,Inc.andUnited Distillery Workers Union,Local No3, 7 N. L R. B. 1 ; andStandard Cap & Seal -CompanyandLodge 304, International AssociationofMachinists,10 N. L. R B. 466.- 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDDirector showing that both the U. M. W. and the Council represented'a substantial number of employees in the unit hereinafter found to beappropriate sWe find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,and tends to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE APPROPRIATE UNITAs stated above, in 1938 the Company, the U. -M. W., and theCouncil entered into a consent election agreement.The appropriateunit thereby established included "all production employees and allmaintenance employees at the Company's plant . . . and watchmen,"and specifically excluded "(a) executive and supervisory officers oremployees; (b) office employees in the research and engineering divi-sion of its development department; (c) clerks on the salaried rollin the main office; and (d) employees of W. G. B. Thompson, anindependent contractor doing work within said plant."The unit soestablished has been the basis of bargaining relations between theCompany and the Council, which is the only labor organizationin the plant with which the Company has carried on collectivebargaining since 1938.In its petition in the present proceeding the U. M. W. describedthe appropriate unit as "all hourly `production and maintenanceemployees, excepting those engaged in a supervisory capacity, andexcepting clerical and technical employees, and excepting watchmenand company police." 7At the hearing it requested, in addition tothe exclusions listed in the 1938 agreement, the further exclusion ofsome 88 employees, including all chemists employed in the controllaboratories, all employees in the plant engineer's office, all watchmenor company police, all hourly clerks in addition to the salaried clerksThe U. M. W. submitted to theBoard 457 authorization cards, of which 3351 bore thesignatures of persons on the pay roll of the Company as of March 5, 1940.The Councilsubmitted 672 cards,of which all-but 53 bore the signatures of personswhosenames appearon the Company's social security cards at the time of the hearing.On November 5, 1940,there mere 835 employees in the appropriate unit'The petition was later amended to add to the unit "all common labor and longshore-men," the so-called Thompson employees,but the amendment was subsequently withdrawn. SOLVAY PROCESS COMPANY.29in the main officewho had been excluded, the plant nurse, all theemployees in the stores room, the timekeeper, the clerk to the mastermechanic, and a combination mail clerk and chauffeur.The Com-.pany and the Council took the position that the appropriate unitshould be the unit agreed on by the parties in 1938.The Companyadmitted that under the terms of the 1938 consent election agreenlent, the plant nurse and the clerk to the master mechanic are notproperly included in the existing unit.The U. M. W. admitted that it was seeking to exclude groups thathad been discussed and included in the unit with the consent of allparties in 1938, but claimed that it had not been adequately repre-sented at the conferences held at that time, and in particular had notthen known that the watchmen were deputized police. In supportof its position as to the unit it contended that employees in the desig-nated groups were not maintenance or production employees andwere not eligible to membership in the U! M. W. It appears, how-ever, that they work in close contact with the production employees,and as we have seen, they are eligible to membership in the Council."At the hearing representatives of the groups involved testified thatthey wished to remain in the unit; none expressed dissatisfactionwith their inclusion or with their representation by the Council.There was no evidence that the duties of these employees had changedsince' 1938.Since the employees whose exclusion from the appropriate unitis sought in this proceeding have been included under valid exclu-sive bargaining contracts for a period of over 21/2 years, pursuant toa consent election agreement to which the present petitioner was aparty, and since the interests of the employees involved have notbeen shown to be incompatible with the interests of the other em-ployees in the unit, we see no reason to change the established unitat this time.We find that all production and maintenance employeesand watchmen of the Company at its plant at Hopewell, Virginia,including chemists employed in the control laboratories, employeesin the plant engineer's office, hourly clerks, employees in the storesroom, the timekeeper, and the combination mail clerk and,chauffeur,but excluding executive and supervisory officers or employees of theCompany, office employees in the research and engineering divisionof its development department, and clerks on the salaried roll inthemain office, and excluding also the so-called Thompson em-ployees who have been found by the Board to constitute a separateunit,9 constitute a unit appropriate for the purposes of collectiveeSee Section II,supra.eMatter ofSolvay ProcessCo. and Wm. G. B. ThompsonandDistrict .50United MineWorkers of America,26 N L. R. B. 650. 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDbargaining and that said unit will insure to employees of the Com-pany the full benefit of their rights to self-organization and to col-lective bargaining and otherwise effectuate the policies of the Act.VT. THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentation of employees of the Company can best be resolved by anelection by secret ballot.The U. M. W. asks to have the pay roll of March 1, 1940, used todetermine - eligibility, chiefly on the ground that some of the em-ployees hired by the Company since that date may be strikebreakers.10On March 8, 1940, the U. M. W. called a strike of the so-called"Thompson employees," dock workers and laborers working at theplant pursuant to contracts between William G. B. Thompson andthe Company.On June 4- the U. M. W. offered to terminate thestrike and return the striker"s to their former jobs, but the offer wasnot accepted by the Company, and picketing continued tip to the timeof the hearing in the present case.The Board subsequently foundthat the strikers were employees of the Company and constituted anappropriate bargaining unit.".The Company's manager and assistant manager of production testi-fied that with the possible exception of two janitors,12 none of theindividuals added to the pay roll after March 8 are performingwork formerly done by Thompson employees; that such work is nowbeing done by other contractors or has been eliminated; and thatthe increase in the number of employees on the pay roll is due solelyto increased production.The Company feels that all employees in-cluded in the unit should be allowed to participate. in the choice ofrepresentatives, and that the pay roll of November 5, 1940, the pay-roll date next preceding the hearing, should determine eligibility.The Council believes that the pay-roll date immediately precedingthe election should be used for such purpose.The U. M. W. conceded that it had solicited members among thenew employees, not all of whom it considered strikebreakers, butsaid that it was impossible to identify and eliminate those who were.One of its members who worked in the chlorine department testifiedthat two new employees there were doing work formerly done byThompson men, but admitted on cross-examination that two or threemen who had done the same kind of work on the Solvay pay roll had10BetweenMarch 8, 1940,and November 5, 1940, there was a net increase of 103 em-ployees within the appropriate unit, 170 having been 'added and 67 having left or beentransferred to other positions.u See footnote 9,supra'-Before the strike the Company had planned to put the two janitors'jobs on its regularpay roll, but had not yet done so SOLVAY PROCESS COMPANY31left the department.13The assistant to the Company's productionmanager testified that the new men were merely replacements.Sincethere was no clear evidence of the identity or number of employeeson the Company pay roll who are now performing work formerlydone by the strikers, if indeed any are so employed, and since Thomp-son men would not be in the unit herein found appropriate even ifthey should be reinstated to their former jobs, we do not considerit necessary in order to effectuate the purposes of the Act to excludeemployees hired since March 8, 1940, from participation in the choiceof representatives.14In accordance with our usual practice we shalldirect that the employees eligible to vote shall be those within theappropriate unit during the pay-roll period immediately precedingthe Direction of Election, subject to such limitations and additionsas are set forth in the Direction.Upon the basis of the foregoing findings of fact and upon the entirerecord in the proceedings, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has'arisen concerning the repre-sentation of employees of Solvay Process, Company, Hopewell, Vir-ginia, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.2.All production and maintenance employees and watchmen ofthe Company at its plant at Hopewell, Virginia, including chemistsemployed in the control laboratories, employees in the plant engi-neer's office, hourly clerks, employees in the stores room, the time-keeper, and the combination mail clerk and chauffeur, but excludingexecutive and supervisory officers or employees of the Company, officeemployees in the research and engineering division of its develop-ment department, and clerks on the salaried roll in the main office,and excluding also the so-called Thompson employees who have beenfound -by the Board to constitute a separate unit, constitute a unitappropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act.19 In some departments prior to the strike men on the Company's pay roll and men onThompson's pay roll peiformed similar operations, the former having comparatively steadyemployment while Thompson men took care of peak loads14 InDfatter of A. Sartorius & Co, IncandUnited Mine Workers of America, Distinct50,Local 12090, 9N. L. R. B. 19 and 10 N L R B. 493, the striking employees and em-ployees hired to take their places were in the same unitWe held that the individuals whohad taken jobs vacated by the strikers were ineligible to vote, because otherwisea situationwould result "where two individuals, with interests diametrically opposed, were, by virtueof one and the same job,entitled to participate in the selection of the bargaining repre-sentative"In the present case,because of the two units involved,we are not facedwith thesame problem. 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTION,By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section'9 (c) of the National Labor Rela-tionsAct,49 Stat. 449,and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Solvay Process Company,Hopewell, Virginia,an election bysecret ballot shall be conducted as early as possible but not 'laterthan thirty(30) days from the date of this Direction of Election,under the direction and supervision of the Regional Director of the,Fifth Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Section 9, of said Rulesand Regulations,among all production and maintenance employeesand watchmen of the Company at its plant at Hopewell,Virginia,including chemists employed in the control laboratories,employeesin the plant engineer's office, hourly clerks, employees in the storesroom, the timekeeper,and the combination mail clerk and chauffeur,who were employed during the pay-roll period immediately precedingthe date of this Direction of Election and including employees whodid not work during such pay-roll period because they were tempo-rarily laid off,.but excluding executive and supervisory officers oremployees of the Company,office employees in the research and engi-neering division of its development department,clerks on the salariedroll in the main office and the so-called Thompson employees whohave been found by the Board to constitute a separate unit, and ex-cluding also,employees who shall have since quit or been dischargedfor cause,to determine whether they desire to be represented byLocal 12103, Chemical Division of District 50 United Mine `Yorkersof America, C. I. 0., or by Solvay Workers' Council for the purposesof collective bargaining,or by neither.-[SAME TITLE]CERTIFICATION OF REPRESENTATIVESFebruary24, 1941On January 16, 1941, the National Labor Relations Board, hereincalled the Board, issued its Decision and Direction of Election in theabove-entitled proceedings.Pursuant to the Direction of Election,an election by secret ballot was conducted on February 6, 1941,under the direction and supervision of the RegionalDirector for the SOLVAY PROCESS COMPANY33Fifth Region (Baltimore, Maryland).On February 7, 1941, theRegional Director, acting pursuant to Article IId, Section 9, of Na-tionalLabor Relations Board Rules and Regulations-Series 2, asamended, issued and duly served upon the parties an Election Re-port.No objections to the conduct of the ballot or the ElectionReport have been filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Total on eligibility list------------------------------------870Total ballotscast----------------------------------------809Total ballots challenged-----------------------------------2Total blank ballots---------------------------------------0Total void ballots----------------------------------------3Total valid votes cast-----------------------,-------------- ,806Votes cast for Local 12103, Chemical Division of District 50,United Mine Workers of America'(CIO) -----------------372Votes cast for Solvay Workers' Council--------------------409Votes cast for neither-------------------------------------23By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and9, of National Labor Relations Board Rules and Regulations-Series2, as amended.IT IS HEREBYCERTIFIEDthat SolvayWorkers' Council has beendesignated and selected by a majority of the production and lnain-tenance employees and watchmen of Solvay Process Company at itsplant at Hopewell, Virginia, including chemists employed in thecontrol laboratories, employees in the plant engineer's office, hourlyclerks, employees in the stores room, the timekeeper, and the com-bination mail clerk and chauffeur, but excluding executive and su-pervisory officers or employees of the Company, office employees inthe research and engineering division of its development depart-ment, clerks on the salaried roll in the main office, and the so-calledThompson employees who have been found by the Board to consti-tute a separate unit, as their representative for the purposes of col-lective bargaining, and that, pursuant to the provisions of Section 9(a) of the National Labor Relations Act, Solvay Workers' Councilis the exclusive representative of all such employees for the purposesof collective bargaining in respect to rates of pay, wages, hours ofemployment, and other conditions of employment.29 N. L. R. B., No. 5a.